PER CURIAM.

ORDER

Nova Express responds to the court’s June 16, 2008 order directing it to show cause why this appeal should not be dismissed for lack of jurisdiction.
On January 10, 2008, the United States Postal Service Board of Contract Appeals (the Board) issued a decision on various claims arising out of Nova’s contract with the United States Postal Service to transport mail between Postal Service facilities. Nova states that it received the Board’s decision on January 22, 2008. The court received Nova’s notice of appeal on May 28, 2008, or 127 days after Nova’s receipt of the Board’s decision.
An appeal from a decision of the Board is due within 120 days of the party’s receipt of the decision. 41 U.S.C. § 607(g)(1)(A). Nova contends that it mailed its notice of appeal with enough time that it should have arrived at the court within the 120 day deadline. The timely filing of a notice of appeal in a civil case is a jurisdictional requirement that cannot be waived. Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007). Because the appeal was not received within the statutory deadline for filing, we must dismiss this appeal as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) All sides shall bear their own costs.